             Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    STAGE STORES, INC., et al.,1                                     ) Case No. 20-32564 (DRJ)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )
                                                                     )

                         APPLICATION FOR ALLOWANCE OF
             ADMINISTRATIVE EXPENSE CLAIM OF GALLERIA 2425 OWNER, LLC


             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
             YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
             CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
             AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
             FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
             THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
             THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
             HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
             HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
             THE MOTION AT THE HEARING.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


             Galleria 2425 Owner, LLC (“Landlord”), the lessor of Debtors’ headquarters at 2425 West

Loop South, Houston, Texas, hereby files its Application For Allowance of Administrative Expense

Claim and, in support thereof, respectfully states as follows:




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Stage Stores, Inc. (6900) and Specialty Retailers, Inc. (1900). The Debtors’ service address is:
      2425 West Loop South, Houston, Texas 77027.
        Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 2 of 8




                              I.      JURISDICTION AND VENUE

       1.      This Court has jurisdiction over these Chapter 11 cases pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Landlord confirms its

consent, as may be necessary, pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the U.S. Constitution.

       2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408(a) and 1409.

       3.      The statutory predicates for the relief sought herein are Sections 365(d)(3) and

503(b) of Title 11 of the U.S. Code (the “Bankruptcy Code”) and Rules 9013 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                               II.     FACTUAL BACKGROUND

       4.      Debtor Specialty Retailers, Inc., as tenant, and Landlord, as landlord, are parties to

that certain Office Lease Agreement dated May 27, 2015, as subsequently amended (the “Lease”)

with respect to certain portions of the building located at 2425 West Loop South, Houston, Texas

(the “Headquarters Premises”), utilized by Debtors as their corporate headquarters. Monthly rent

and charges under the Lease are currently $477,868.25. The term of the Lease for the Headquarters

Premises is not scheduled to expire until January 31, 2027.

       5.      On or May 10, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

On May 11, 2020, this Court entered its order authorizing joint administration and procedural

consolidation of these Chapter 11 cases [Docket No. 45]. No trustee or examiner has been




                                                   2
        Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 3 of 8




appointed and Debtors continue to operate their businesses and manage their properties as debtors-

in-possession pursuant to Bankruptcy Code §§ 1107 and 1108.

        6.     On August 14, 2020 (the “Confirmation Date”), this Court entered its Order

Confirming Joint Second Amended Chapter 11 Plan of Stages Stores, Inc. and Specialty Retailers,

Inc. [Docket No. 705]. On July 1, 2020, this Court entered its Order Approving (I) The Adequacy

Of The Disclosure Statement, (II) Solicitation and Notice Procedures, (III) Forms of Ballots and

Notices In Connection Therewith, and (IV) Certain Dates With Respect Thereto [Docket No. 539].

        7.     The Joint Second Amended Chapter 11 Plan of Stage Stores, Inc. and Specialty

Retailers, Inc. [Docket No. 688] (the “Plan”) provides that the “Administrative Claims Bar Date”

for filing Administrative Claims attributable to the period prior to the Confirmation Date is thirty

(30) days after the Confirmation Date. Under Article I.C. of the Plan and Rule 9006(a) of the

Federal Rules of Bankruptcy Procedure, because the thirtieth (30th) day after the Confirmation

Date falls on Sunday, September 13, 2020, the Administrative Claims Bar Date is September 14,

2020.

                                 III.   RELIEF REQUESTED

        8.     Landlord requests that this Court enter its order granting its Application For

Allowance of Administrative Expense Claim pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b)(1) of

the Bankruptcy Code in the amount of $48,823.01, representing overtime utilities and pest control

charges incurred by Debtors with respect to the Headquarters Premises between the Petition Date

and Confirmation Date.




                                                 3
        Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 4 of 8




                                  IV.     BASIS FOR RELIEF

       9.      The Bankruptcy Code affords lessors of nonresidential real property specific

protections with regard to post-petition, pre-rejection rent. Section 365(d)(3) of the Bankruptcy

Code provides, in pertinent part, as follows:

               The trustee shall timely perform all of the obligations of the debtor,
               except those specified in section 365(b)(2), arising from and after
               the order for relief under any unexpired lease of nonresidential real
               property, until such lease is assumed or rejected, notwithstanding
               section 503(b)(1) if this title.

“Payment of rent is clearly one such obligation.” In re Compuadd Corp., 166 B.R. 862, 864

(Bankr. W.D. Tex. 1994) (“Therefore, under § 365(d)(3), the trustee [or debtor-in-possession]

must make timely payment under such leases. It is mandatory.”)

       10.     The plain language of Section 365(d)(3) and applicable case law requires Debtor’s

prompt payment of the pre-rejection obligations under the Lease. Debtor is “mandated to timely

comply with all obligations of the debtor with regard to any unexpired leases of non-residential

real property until it is assumed or rejected regardless of what § 503 may require other claimants

to do to establish an administrative claim.” In re Compuadd Corp., supra, 166 B.R. at 864. “The

plain and unconditional language of the statute demands that a trustee promptly pay the full amount

of rent due under a nonresidential real property lease during the 60-day [now 120-day] period

pending assumption or rejection [of the lease].” Augusta Mall Partnership v. Twigland Fashions

(In re Twigland Fashions, Inc.), 198 B.R. 199, 200 (W.D. Tex. 1996), citing In re Pacific-Atlantic

Trading Co., 27 F.3d 401, 404 (9th Cir. 1994); In re Appletree Markets, Inc., 139 B.R. 417, 421

(Bankr. S.D. Tex. 1992) (“The plain language of the statute is clear. Section 365(d)(3) provides

for timely performance of all obligations of the debtor from and after the order for relief.”).

       11.     The legislative history of Bankruptcy Code section 365 suggests that its purpose of

the 1984 Amendments to Section 365 was “to relieve the burden placed on nonresidential real


                                                  4
        Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 5 of 8




property lessors (or ‘landlords’) during the period between a tenant’s bankruptcy petition and

assumption or rejection of a lease.” Omni Partners, L.P. v. Pudgie’s Development of NY, Inc. (In

re Pudgie’s Development of NY, Inc.), 239 B.R. 688, 692 (S.D.N.Y. 1999) (citing 130 Cong. Rec.

S8894-95 (daily ed. June 29, 1994) (statement of Sen. Hatch); accord, In re Appletree Markets,

Inc., supra, 139 B.R. at 419-420 (discussing legislative history of 1984 amendments to

Section 365); see also In re Warehouse Club, Inc., 184 B.R. 316, 317 (Bankr. N.D. Ill. 1995) (“The

purpose of § 365(d)(3) is to prevent landlords from becoming involuntary post-petition creditors

of the bankruptcy estate.”).

       12.     While some bankruptcy courts have held that, under Bankruptcy Code

section 365(d)(3), “[n]o notice or hearing is required, the [lease] obligations are simply required

to be met in a timely fashion,” In re C.Q., LLC, 343 B.R. 915, 917 (Bankr. W.D. Wisc. 2005),

other cases have held that, if post-petition rent is not timely paid, a landlord must assert an

administrative expense claim under Bankruptcy Code section 503(b), without the necessity of

showing the reasonable benefit standard under Section 503(b)(1)(A). See, e.g., In re Amber’s

Stores, Inc., 193 B.R. 819, 825 (Bankr. N.D. Tex. 1996); In re Midway Airlines Corp., 406 F.3d

229, 236 (4th Cir. 2005) (holding that “a [landlord] must still assert its administrative expense

claim under § 503(b); it simply does not assert the claim under the specific provision of

§ 503(b)(1)(A).”).

       13.     Debtor has been incurring overtime utility charges, including, without limitation,

electrical and water charges, incurred with respect to the overtime (literally 24/7) operation of the

chillers supporting Debtors’ information technology equipment. This around-the-clock operation

has resulted in increased maintenance of building systems. Landlord has billed such charges, at

the rate of $16,228.33 per month, as “Operating Costs’ under Section 3.03 of the Lease. The




                                                 5
        Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 6 of 8




$16,228.33 per month does not reflect the actual (higher) cost of providing these services but,

rather, is limited to $35.00 per hour, as “capped” by the provisions of Section 4.08(a)(iii) of the

Lease. See Exhibit A.

        14.    No payment has been received on account of these charges under Lease. Debtors

claim to dispute such amount but have not tendered any payment, in any amount, on account of

these charges since the Petition Date while receiving the benefit of these services.

        15.    Landlord is entitled to an administrative expense claim in the sum of $48,684.99,

representing overtime utility charges billed, post-petition, for the months of June, July and August

2020.

        16.    Debtors are further liable to Landlord in the additional sum of $138.02 on account

of pest control services rendered at the Headquarters Premises, at Debtors’ request, on June 16,

2020. See Exhibit B.

                             V.      RESERVATION OF RIGHTS

        17.    Landlord reserves its respective rights to assert further claims with respect to the

Lease consistent with the Plan and any order rejecting the Lease, including, without limitation, any

further administrative claims arising from Debtors’ continued use and occupancy of the

Headquarters Premises from and after the Confirmation Date, claims for physical damage to the

Headquarters Premises resulting from Debtors’ vacation of the Premises, and general unsecured

claims following the prospective rejection of the Lease.

        WHEREFORE, Landlord prays that this Court allow its administrative priority claim in

the aggregate amount of $48,823.01, representing unpaid charges billed under the Lease between

the Petition Date and Confirmation Date, and for such other and further relief as is fair, just and

equitable.




                                                 6
       Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 7 of 8




Dated: September 14, 2020           Respectfully submitted,

                                    REED SMITH LLP

                                    By: /s/ Michael P. Cooley
                                    Michael P. Cooley (SBN 24034388)
                                    Keith M. Aurzada (SBN 24009880)
                                    REED SMITH LLP
                                    2850 N. Harwood, Suite 1500
                                    Dallas, Texas 75201
                                    T: 469.680.4200
                                    F: 469.680.4299
                                    mpcooley@reedsmith.com
                                    kaurzada@reedsmith.com

                                    and

                                    BALLARD SPAHR LLP
                                    Leslie C. Heilman (admitted pro hac vice)
                                    Laurel D. Roglen (admitted pro hac vice)
                                    919 N. Market Street, 11th Floor
                                    Wilmington, DE 19801
                                    T: 302.252.4465
                                    F: 302.252.4466
                                    heilmanl@ballardspahr.com
                                    roglenl@ballardspahr.com

                                    and

                                    ALLEN MATKINS LECK GAMBLE
                                    MALLORY & NATSIS LLP
                                    Ivan M. Gold (admitted pro hac vice)
                                    3 Embarcadero Center, 12th Floor
                                    San Francisco, CA 94111-4074
                                    T: 415.837.1515
                                    F: 415.837-1516
                                    igold@allenmatkins.com

                                    Counsel for Galleria 2425 Owner, LLC




                                       7
       Case 20-32564 Document 782 Filed in TXSB on 09/14/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

        The undersigned certifies that, on September 14, 2020, a true and correct copy of the
foregoing document and exhibits were served via the Court’s Electronic Case Filing (ECF) system
on all parties registered to receive electronic notices in this case, including:


 Local Counsel for the Debtors and Debtors in       Counsel for the Debtors and Debtors in
 Possession                                         Possession
 Jackson Walker LLP                                 Kirkland & Ellis LLP
 Matthew D. Cavenaugh                               Joshua A. Sussberg
 Kristhy M. Peguero                                 Joshua M. Altman
 Veronica A. Polnick                                Kevin S. McClelland
 mcavenaugh@jw.com                                  joshua.sussberg@kirkland.com
 kpeguero@jw.com                                    josh.altman@kirkland.com
 vpolnick@jw.com                                    kevin.mcclelland@kirkland.com

 Co-Counsel for the Official Committee of           Co-Counsel for the Official Committee of
 Unsecured Creditors                                Unsecured Creditors
 Cooley LLP                                         Cole Schotz PC
 Jay R. Indyke                                      Michael D. Warner
 Michael Klein                                      Seth Van Aalten
 Evan Lazerowitz                                    Justin R. Alberto
 Joseph W. Brown                                    Sarah A. Carnes
 jindyke@cooley.com                                 mwarner@coleschotz.com
 mklein@cooley.com                                  svanaalten@coleschotz.com
 elazerowitz@cooley.com                             jalberto@coleschotz.com
 jbrown@cooley.com                                  scarnes@coleschotz.com

 Counsel for the Prepetition Agents                 Counsel for the Prepetition Agents
 Choate Hall & Stewart LLP                          Riemer Braunstein LLP
 Kevin J. Simard                                    Steven E. Fox
 ksimard@choate.com                                 SFox@riemerlaw.com

 Office of the US Trustee for the Southern          Counsel for the Prepetition Agents
 District of Texas                                  Winstead PC
 Hector Duran                                       Sean B. Davis
 Stephen Statham                                    sbdavis@winstead.com
 Hector.Duran.Jr@usdoj.gov
 Stephen.Statham@usdoj.gov


                                                   /s/ Michael P. Cooley
                                                Michael P. Cooley




                                                8
